DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to amendment filed on 11/06/2020.
Claims 1-20 are pending.  Applicant has amended claim 1 and amended withdrawn claim 16. Claims 7-20 are withdrawn from consideration as non-elected groups.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al (US Patent No.: 9,687,437), taken in view of evidence by Cassiday (NPL: “Emulsions: making oil and water mix” April 2014).
As per Claims 1-3, Garrison teaches the surface of a hydrophobic particles which formed from an oxide particle (i.e. silicon dioxide, etc.), for example, be covalently or ionically bound to an organic molecule or silicon-based molecule or the particle physically coated with a layer of hydrophobic material (Col.5 lines 1-20). Garrison further teaches that hydrophobic compound can be alkyl, aryl, allyl, vinyl, fluoro or perfluoro-derivatives thereof (Col.5 lines 22-25). Further teaches particulate material which is fumed or pyrogenic silica which is surface functionalized with alkylsilyl, fluoro-alkylsilyl or perfluoro-alkylsilyl groups. For example reacting at the particle surface with silanes such as C1-C12 alkyl-trialkoxysilanes (Col.5 lines 51-67, would read on one Si atom having only one Si-C bond formed with C1-C12 alkyl chain) or surface treated with perfluoroalkylsilane such as C1-C20 perfluoroalkylsilane (i.e., perfluorooctyl triethoxysilane would read on perfluorinated species in particular perfluorinated species with perfluorinated alkyl group, Col.6 lines 5-12, meets claims 1-3).
Garrison teaches particulate material can be fumed or pyrogenic silica and further mentions that can be based on inorganic fillers such as talc, mica, silica (Col.4 lines 21-25, 49-50, meets claim 2). 
Garrison teaches that term alkyl is intended to embrace straight-chained, branched or cyclic hydrocarbons from one to 20 carbon atoms and more particular to C1-C12 hydrocarbons (Col.2 lines 54-57).
Given Garrison teaches the particle is physically coated with a layer of hydrophobic material, wherein in the hydrophobic material is oil-loving, or non-polar, as evidenced by Cassidy (NPL: “How emulsion and emulsifier work”, 3rd paragraph), it is clear that the surface functionalized with the alkyl chain or the perfluorinated species attracts oily matter.
Further given Garrison teaches the functionalized material  comprising surface functionalized with alky chain or perfluorinated species substantially identical to presently claimed, therefore it would be expected functionalized material comprising surface functionalized with alkyl chain or perfluorinated species of Garrison to attract one or more organic foulants, charged  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al (US Patent No.: 9,687,437), taken in view of evidence by Cassiday (NPL: “Emulsions: making oil and water mix” April 2014) and further in view of Park et al (NPL: “Preparation of hollow silica microspheres in W/O emulsions with polymers”, Journal of Colloid and Interface Science, Vol.266, Issue 1, Oct. 2003, pages 107-114).

As per Claim 4-5, Garrison teaches functionalized material as mentioned above and further teaches particulate material (particle) modified by surface treatment providing micro-scale (1 mm to 200 mm) surface roughness or structure on film (Col.3 line 60 to Col.4 line 2), therefore, it would have been obviousness to one of the ordinary skill in the art that the particulate material modified by surface treatment being a micro-scale particulate material modified by surface treatment.
However, Garrison does not explicitly disclose or suggest a specific shape of the micro-scale particulate material being a microsphere, as presently claimed and further does not disclose or suggest functionalized material has a density less than that of water.
Park teaches preparation of hollow silica microspheres (see title), wherein micrometer-sized hollow silica particles exhibits properties that are substantially different from those of general particles (for example, their low density, large specific surface area, stability, and surface permeability), thus making them attractive from both a scientific and technological viewpoint.  Applications for such particles are cosmetics….” (see 1st paragraph under Introduction, page 107). 
st paragraph under Introduction).

Given Garrison in view of Park teaches the particulate material modified by the surface treatment having substantially identical composition (i.e., functionalized materials that includes perfluoroniated species (i.e., perfluorooctyl triethoxysilane) coated on particulate material such as talc, mica, silica (Garrison, Col.4 lines 21-25, 49-50), and substantially identical structure (i.e., hollow microspheres), as the functionalized material used in the present invention, it is clear that the particulate material modified by the surface treatment would intrinsically have density less than that of a water as presently claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

As per Claim 6, Garrison teaches the functionalized material which is particulate material which is fumed or pyrogenic silica which is surface functionalized with alkylsilyl, fluoro-alkylsilyl or perfluoro-alkylsilyl groups. For example reacting at the particle surface with silanes such as C1-C12 alkyl-trialkoxysilanes (Garrison, Col.5 lines 51-67) or surface treated with perfluoroalkylsilane such as C1-C20 perfluoroalkylsilane (i.e., perfluorooctyl triethoxysilane, Garrison - Col.6 lines 5-12). Garrison further teaches particulate material (particle) modified by surface treatment providing micro-scale (1 mm to 200 mm) surface roughness or structure on film (Col.3 line 60 to Col.4 line 2).

However, Park teaches preparation of hollow silica microspheres (see title), wherein micrometer-sized hollow silica particles exhibits properties that are substantially different from those of general particles (for example, their low density, large specific surface area, stability, and surface permeability), thus making them attractive from both a scientific and technological viewpoint.  Applications for such particles are cosmetics….” (see first paragraph under Introduction, page 107). 
Given, Garrison teaching particulate material (particle) modified by surface treatment providing micro-scale while Park teaching shape of micro-scale particulate being hollow microsphere, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to use the micrometer-sized hollow silica microsphere of Park as a specific example of silica in the particulate material in Garrison, in order to have a particulate material with low density, large specific surface area, stability, and surface permeability, and thereby arrive at the claimed invention (see page 107, 1st paragraph under Introduction).

Response to Arguments

Applicant’s arguments, see applicant remarks on pages 1-2, filed on 11/06/2020 with respect to the rejections of claims 1-3 and 5-6 under 35 U.S.C. 102/103 over Fadeev  and under 35 U.S.C. 102/103 over Wang  and rejection of claim 4 under 35 U.S.C. 103 over Wang and Fadeev have been fully considered and are persuasive.
In response to the amendment, regarding “functionalized material includes one or more silicon atoms having only Si-C bond formed with the alkyl chain or the perfluorinated species”, it is agreed that Wang nor Fadeev would meet the presently claimed limitation. Therefore, the rejection has been withdrawn.
However, upon further consideration, the amendment necessitates a new set of 35 U.S.C. 103 rejection as set forth above using Garrison et al (US Patent NO.: 9,687,437) for Claims 1-3 and Garrison in view of Park (NPL: “Preparation of hollow silica microspheres in W/O emulsions with polymers”, Journal of Colloid and Interface Science, Vol.266, Issue 1, Oct. 2003, pages 107-114) for claims 4-6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB NO.: 2014/0113083 (Lee et al).
Lee teaches perfluoroalkyl-trichlorosilane grafted to the surface silica glass substrate to form a silane coating on substrate and incudes one or more Si atoms having one Si-C bond formed with perfluorinated alkyl (figures 1A-1C, paragraphs 0030-0031).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent NO.: Diener et al (US Patent No.: 5,614,250).
Diener teaches fillers (quartz or silica) are pre-coated with fluorosilane (i.e. perfluoroalkyl triethoxysilanes, perfluorooctyl triethoxysilane) and can be solid particles, or in hollow microsphere form or sol-gel spheres (col.3 lines 35-37, lines 51-67, meets claim 5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent NO.: Kalla et al (US PGPUB No.:2007/036736 A1).
Kalla teaches methods for making hollow silica particles where particles made from silicon containing compound (i.e., trialkoxysilanes) which have uniform particle size and exhibit low permeability to liquids(i.e., water, abstract, paragraph 0005-0006). Further teaches hollow particles functionalized by reaction with .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMITA S PATEL/            Examiner, Art Unit 1732                                                                                                                                                                                            	02/27/2021



/CORIS FUNG/            Supervisory Patent Examiner, Art Unit 1732